Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dun et al. (US Pub. No. 2019/0294282 A1) in view of Zhao (US Pub. No. 2016/0370940 A1).
As to claims 1 and 18, Dun shows a driving method of a touch display screen (Fig. 1 and para. 35), wherein the touch display screen comprises a substrate 12 (Fig. 2 and para. 37), a plurality of pixels 36 (Fig. 4 and para. 44), a plurality of scanning lines (para. 37) and a touch electrode layer (including electrode blocks 23, Fig. 1 and para. 35), wherein the plurality of scanning lines extend along a first direction and are arranged on one side of the substrate in a second direction (para. 37), the plurality of pixels are arranged as a plurality of pixel rows extending along the first direction (Fig. 4 and para. 44), and pixels in each of the plurality of pixel rows are electrically connected to at least one of the plurality of scanning lines (para. 44): the touch electrode layer at least partially overlaps the plurality of scanning lines in a direction perpendicular to a plane where the substrate is located (Fig. 2 and paras. 37 and 44); and the touch 
Dun does not show that the plurality of scanning lines comprise first scanning lines and second scanning lines and that one frame cycle comprises at least one touch control stage, the at least one touch control stage is staggered from a scanning stage of a pixel row electrically connected to at least one of the first scanning lines and overlaps a scanning stage of a pixel row electrically connected to at least one of the second scanning lines.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Dun with those of Zhao because designing the system in this way allows the device to improve touch sensitivity (para. 15).
Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dun and Zhao as combined above in view of Han et al. (US Pub. No. 2015/0062062 A1).
As to claim 15, Dun shows that the plurality of the touch electrodes are arranged in a matrix (Fig. 1).
Dun as modified above does not show that the plurality of touch electrodes are self-capacitive touch electrodes.
Han shows that a plurality of touch electrodes are self-capacitive touch electrodes (Fig. 5 and para. 42).

As to claim 16, Dun shows that the touch electrode layer further comprises a plurality of touch electrode columns formed by the plurality of touch electrodes (Fig, 1), and the plurality of touch electrode columns extend along the second direction (Fig. 1). 
Dun as modified above does not show that the plurality of touch electrodes are mutual-capacitive touch electrodes, and wherein the plurality of touch electrode rows are driving electrode rows, and the plurality of touch electrode columns are sensing electrode columns.
Han shows that a plurality of touch electrodes are mutual-capacitive touch electrodes (para. 42), and wherein a plurality of touch electrode rows are driving electrode rows, and the plurality of touch electrode columns are sensing electrode columns (Fig. 3 and para. 50).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Dun as modified above with those of Han because designing the system in this way allows the device to sense a finger touch (para. 42).	
As to claim 17, Dun does not show that the touch display screen comprises a driver chip, and the driver chip provides a touch control signal of the at least one touch control stage and a data signal of a scanning stage.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Dun as modified above with those of Han because designing the system in this way allows the device to sense both a pen and a finger touch (para. 42).	
Allowable Subject Matter
Claims 2 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627